DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 05/04/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “Verma does not ‘determine … whether the application resource satisfies any of a set of snapshot policy rules’ and ‘identify … a data protection policy associated with any satisfied snapshot policy rules, in response to a determination that the application resource satisfies any of the set of snapshot policy rules’ as required by claim 1.”
The Examiner respectfully disagrees. Each of the above two claim limitations are addressed separately in the following paragraphs.
The first claim limitation requires “determine, by the backup server, whether the application resource satisfies any of a set of snapshot policy rules, in response to a determination that the identifier of the application resource is input with any snapshot capable tag”.
Verma teaches that a resource can be associated with a tag by a customer or other authorized entity. A snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7. “policies can be implemented to ensure compliance with organizational requirements.” Col 4 lines 41-42. Furthermore, compliance of a policy is automated without the need for customers to develop or configure a tool or script to manage compliance, col 4 lines 53-55. Therefore, when a snapshot policy corresponding to the tag is determined at step 704 (FIG. 7) and compliance of policies are automated within the system, the policy that is determined to correspond to the tag is compliant with the organizational requirements. 
The second claim limitation requires “identify, by the backup server, a data protection policy associated with any satisfied snapshot policy rules, in response to a determination that the application resource satisfies any of the set of snapshot policy rules”.
As already outlined before, Verma teaches that the snapshot policy corresponding to the tag is determined at step 704 and it is ensured that the latest or the relevant policy is applied, col 17 lines 56-60 and FIG. 7. Furthermore, policies encompass data protection policy. “An entity, such as a customer of a resource provider, can generate one or more policies to be applied to a set of resources, where those policies can relate to data retention, backup, lifecycle events, and other such aspects.” Col 2 lines 5-10. Thus, policies relate to one or more data protection policies such as data retention, backup etc. As already described in the preceding paragraphs, policies are implemented and automated to be in compliance with the organizational requirements. Therefore, when an appropriate or a relevant policy is applied (step 704, FIG. 7), it is compliant with the organizational requirements and the policy includes data protection policies such as data retention, backup etc. 
Therefore, it is believed that Verma anticipates both of the above two claim limitations recited in independent claim 1 and similarly recited in independent claims 8 and 15.
Applicant argues, pages 8-9 of the remarks, “the Examiner suggests that the same portion of the disclosure of Verma, pertaining to applying ‘the relevant or current policy is applied for the tagged resources’ discloses the separate requirements of claim 1 for determining if a tagged resource first satisfies a snapshot policy rule, and then applying an appropriate data protection policy. (Office Action, pp. 3-4.) But even if the cited portion of Verma could be interpreted as disclosing one of the decision-making layers of claim 1, it cannot be interpreted as disclosing both features of claim 1.”
The Examiner respectfully disagrees. The snapshot policy that is determined at step 704 (FIG. 7) corresponding to the tag includes a data protection policy since the snapshot policy creates a snapshot of a resource. “the application data manager 122 can use the snapshot policy rules 126 to determine which of the data protection policies 128 apply to application resources that are tagged with snapshot capable tags, and then create snapshots of these application resources according to any of the snapshot schedules 130 that correspond to the applicable data protection policies 128.” Paragraph [0016] of the instant filed specification (emphasis added). Based at least in part upon the policy, a schedule of actions to be performed for the tagged resource(s) can be determined at step 706, col 17 lines 60-62 and FIG. 7 of Verma. Furthermore, policies encompass data protection policy. “An entity, such as a customer of a resource provider, can generate one or more policies to be applied to a set of resources, where those policies can relate to data retention, backup, lifecycle events, and other such aspects.” Col 2 lines 5-10.
Applicant argues, page 9 of the remarks, “[there] is no disclosure in Verma of a separate backup system”.
The Examiner respectfully disagrees. FIG. 1 illustrates an example system 100 that can be utilized to provide for automated lifecycle management of resource in a resource provider environment 104, or other multi-tenant or share resource environment wherein different resources, or portions of those resources, may be allocated to different customers of the resource provider, col 2 lines 28-31 of Verma. “data storage systems provide some failure recovery mechanism, such as to store a redundant copy of the data or take periodic snapshots of the data, which can facilitate data recovery, col 2 lines 52-55 of Verma.
In view of the foregoing remarks, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma et al. US 10,721,141 (“Verma”).
As per independent claim 1, Verma teaches A system for snapshot capability-aware discovery of tagged application resources (Systems and methods are described to enable policies to be applied to tagged application resources to periodically take snapshots in order to provide a backup mechanism for stored data, col 1 line 66 to col 2 line 5, col 2 lines 60-62, col 9 lines 15-19), comprising:
one or more processors (One or more processors 802, col 18 line 58 and FIG. 8);
a non-transitory computer readable medium storing a plurality of instructions, which when executed (Device illustrated in FIG. 8 includes one or more processors 802 for executing instructions that can be stored in a memory device or element 804, or non-transitory medium, col 18 lines 58-60 and FIG. 8), cause the one or more processors to:
determine, by a backup server (Backup mechanism is provided to periodically take snapshot of customer data, col 2 lines 59-62, and hence it is inherent that a backup server is used), whether an identifier of an application resource (Tags can be identifiers, key-value pairs, or other metadata that can be used to indicate a resource for which a policy is to be applied and/or enforced, col 16 lines 52-54), of a plurality of application resources associated with an application (A plurality of applications resources such as an application server or a database server may tagged, col 1 line 66 to col 2 line 5, col 9 lines 15-19), is input with any snapshot capable tag (Referring to FIG. 7, it can be determined at step 702, that a snapshot management tag is associated with a resource, col 17 lines 54-56 and FIG. 7.), in response to inputting the identifier of the application resource from an application host that hosts the application (Referring to FIG. 6, at step 602, a request is received from a customer to add a tag to one or more resources, col 16 lines 44-46 and FIG. 6);
determine, by the backup server, whether the application resource satisfies any of a set of snapshot policy rules (Referring to FIG. 6, at step 606, a determination can be made as to the relevant user or customer policy that corresponds to the tag, or value specified by the tag, col 16 line 66 to col 17 line 1 and FIG. 6. The resource can be associated with the tag by a customer or other authorized entity. The snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7), in response to a determination that the identifier of the application resource is input with any snapshot capable tag (The resource can be associated with the tag by a customer or other authorized entity. The snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7);
identify, by the backup server, a data protection policy associated with any satisfied snapshot policy rules, in response to a determination that the application resource satisfies any of the set of snapshot policy rules (The resource can be associated with the tag by a customer or other authorized entity. The snapshot policy corresponding to the tag is determined at step 704, and it can be ensured that the latest or relevant policy is to be applied as appropriate, col 17 lines 56-60 and FIG. 7);
output, by the backup server, a request to create, based on the identified data protection policy, a snapshot of the application resource that is input with the associated snapshot capable tag, to the application host (Based at least in part upon the policy, a schedule of actions to be performed for the tagged resource(s) can be determined at step 706, col 17 lines 60-62 and FIG. 7).
As per dependent claim 2, Verma discloses the system of claim 1. Verma teaches wherein the plurality of instructions further causes the processor to output, by the backup server, a discovery request for the plurality of application resources, to the application host (A user may request to perform periodic backup, col 2 lines 60-62. The user wanting to utilize resources 314 can submit a request that is received to an interface layer 308 of a provider environment 306, col 9 lines 26-29 and FIG. 3);
input, by the backup server, a change notification for the application resource, from the application host (If a customer wants to change the way resources are managed, the customer can simply update the policy associated with a particular tag, and that policy will be automatically updated and enforced for the corresponding resource, col 2 lines 17-21);
request, by the backup server, the identifier of the application resource, from the application host (A customer can utilize a client device 102 to submit a request to add or associate a tag (e.g., metadata, a data object, a data record, or a piece of data) to one or more resources allocated to that customer, col 3 lines 7-10).
As per dependent claim 5, Verma discloses the system of claim 1. Verma teaches wherein the plurality of resources comprises (Policies are applied to and enforced for tagged resources, col 2 lines 4-5, which include) at least one of an application host configuration (FIG. 2 illustrates an example configuration 200 wherein a customer can use a client device 202 or console to work with a resource tag manager 204 to add tags 214, 232 to various resource, col 4 lines 60-63 and FIG. 2), a file system (Customers can build a file system, col 13 lines 59-60), any application (The resources can include an application server, col 9 lines 15-16), a database (The resources can include a database server, col 9 lines 16-17), and copy metadata of a backup copy associated with the database (Tags associated with a database server may be added to resource metadata and/or as a record to resource data table, col 16 lines 58-60).
As per dependent claim 6, Verma discloses the system of claim 1. Verma teaches wherein the set of snapshot policy rules comprises at least one of a first snapshot policy rule and a second snapshot policy rule, the application resource satisfying any of the set of snapshot policy rules comprises one of the application resource satisfying at least one of the first snapshot policy rule and the second snapshot policy rule, and the application resource satisfying both the first snapshot policy rule and the second snapshot policy rule (A customer can manage snapshot lifecycles by providing one or more types of policies, each of which has a corresponding tag or tag data, col 4 lines 5-7. FIG. 6 illustrates an example process 600 for managing policies for a set of resources, col 16 lines 39-40 and FIG. 6. At step 606, a determination can be made as to the relevant user or customer policy that corresponds to the tag, or value specified by the tag, col 16 line 66 to col 17 line 1 and FIG. 6).
As per dependent claim 7, Verma discloses the system of claim 1. Verma teaches wherein the snapshot policy rules specify (A policy specifies, col 5 lines 66-67) at least one of a type of storage that stores the application resource (To move snapshots into an archival storage, col 6 line 8), a type of the application resource (The policy can specify or select a specific type of resource, col 16 lines 60-64), a type of the application host (The policy can specify a type or location of the of the resource), a layout associated with the application host (The policy can specify a type or location of the of the resource, col 16 lines 60-64), and a vendor associated with the application (The database servers may include commercially available database servers from Oracle, Microsoft, Sybase, and IBM, col 21 lines 14-17).
As per claims 8-9 and 12-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5-7.
As per claims 15-16 and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5. For computer program product on a non-transitory computer readable medium, see col 21 lines 63-65 of Verma.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Sheehan et al. US 2010/0023934 (“Sheehan”).
As per dependent claim 3, Verma discloses the system of claim 2. Verma teaches wherein the discovery request comprises a timestamp corresponding to a previous version of the application resource (For each “delete only” policy, the resources can be described in the input tag, and for each snapshot listed in the input tag the tags for the resources can be described along with the policies on those tags. A delete timestamp can be generated based on that for completed snapshots, and a one-time event can be created for that delete timestamp, col 7 lines 13-18), and outputting the discovery request to the application host enables the application host to create a subscription for the backup server (A customer might instruct the system to periodically take snapshots of the data in order to provide a backup mechanism for stored data, col 2 lines 60-62).
Verma may not explicitly disclose, but in an analogous art in the same field of endeavor, Sheehan teaches thereby restricting the inputting of any change notification for the application resource to inputting a change notification for a current version of the application resource which corresponds to an updated timestamp (A configuration resource may be defined for an application package and metadata associated with the configuration resource may permit a user to change a certain portions of the configuration resource. In other cases, the metadata may restrict the user to change certain portions of the configuration resource, para 0067. The application package may have an overwrite bit or metadata that may enable a change to made, persisted, and used at a later time, para 0012).
Given the teaching of Sheehan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Verma with “thereby restricting the inputting of any change notification for the application resource to inputting a change notification for a current version of the application resource which corresponds to an updated timestamp”. The motivation would be that the metadata may enable or prevent changes to a new resource by a user, para 0078 of Sheehan.
As per dependent claim 4, Verma in combination with Sheehan discloses the system of claim 3. Verma teaches wherein the plurality of instructions further causes the processor to: output, by the backup server, a request to output a copy of the snapshot of the application resource and delete the snapshot of the application resource, to the application host (An event may be scheduled only if the delete timestamp is before a certain threshold, col 7 lines 24-25);
store, by the backup server, the copy of the snapshot of the application resource, in response to inputting the copy of the snapshot of the application resource from the application host (A recent snapshot might be stored in fast, solid state storage for an initial period of time, col 6 lines 31-32).
As per dependent claims 10-11, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.
As per dependent claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132